Citation Nr: 1008979	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cold injury residuals of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 20 percent 
for cold injury residuals of the left lower extremity.  

3.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for cold injury 
residuals of the right upper  extremity, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased rating for cold injury 
residuals of the left upper extremity, currently evaluated as 
10 percent disabling.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for a left knee 
disorder.  

8.  Entitlement to service connection for a low back 
disorder.  

9.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1982 and again from February to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of service connection for a left knee disorder, 
low back disorder, PTSD and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 15, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran at his videoconference hearing that a withdrawal 
of the appeal on the issues of entitlement to an initial 
rating in excess of 20 percent for residuals of a cold injury 
of the right lower extremity, a rating in excess of 20percent 
for residuals of a cold injury of the left lower extremity, 
and an increased rating in excess of 10 percent for bilateral 
pes planus was requested.

2.  Cold injury residuals of the right upper extremity are 
productive of pain and numbness; tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities are not shown.  

3.  Cold injury residuals of the left upper extremity are 
productive of pain and numbness; tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issues of 
entitlement to an initial rating in excess of 20 percent for 
residuals of a cold injury of the right lower extremity, a 
rating in excess of 20 percent for residuals of a cold injury 
of the left lower extremity, and an increased rating in 
excess of 10 percent for bilateral pes planus by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for a 20 percent rating for residuals of a 
cold injury of the right upper extremity have not been met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1- 4.14, 4.104, Diagnostic Code 7122 (2009).

3.  The criteria for a 20 percent rating for residuals of a 
cold injury of the left upper extremity have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1- 4.14, 4.104, Diagnostic Code 7122 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings Cold Injury Residuals, Right and Left Lower 
Extremities; Increased Rating Bilateral Pes Planus 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the issues of 
an initial rating in excess of 20 percent for cold injury 
residuals of the right lower extremity, an initial rating in 
excess of 20 percent for cold injury residuals of the left 
lower extremity, and an increased rating in excess of 
10 percent for bilateral pes planus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration on these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issues 
and they are dismissed.


Increased Ratings Cold Injury Residuals, right and left upper 
extremities

The Veteran claims that an increased rating for cold injury 
residuals of the right and left upper extremities are more 
severe than the current evaluations reflect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By rating decision of September 2004, service connection for 
cold injury residuals of the right upper extremity and the 
left upper extremity was granted.  A 10 percent rating for 
each extremity was granted, effective October 2002. The 
10 percent ratings have remained in effect to this date. 

The Veteran's disabilities have been evaluated under 38 
C.F.R. § 4.71a, DC 7122.  Under this code for a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  

Two notes follow the diagnostic criteria set forth in DC 
7122. Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  The 
rater is also instructed to separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under DC 
7122. Id.  Note (2) to DC 7122 states that each affected part 
is to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.  

In February 2005, the Veteran was referred on an outpatient 
basis by VA for bilateral upper extremity numbness when 
exposed to cold weather.  Evaluation showed no evidence of 
left or right upper extremity arterial occlusive disease.  
Cold water immersion testing showed that the Veteran 
tolerated bilateral hand cold water immersion for 15 seconds.  
Post immersion he complained of numbness and pain.  The right 
and left  hand showed no significant change in the third 
finger pressure post cold water immersion.  There was no 
significant change in the right third finger PPG waveform.  
The left third finger PPG waveform was blunted post cold 
water immersion, indicating distal vasoconstriction, however 
not significant.  Raynaud's testing was negative.  

The Veteran underwent a VA examination in February 2005.  He 
complained of constant daily pain of the hands rated 7/10 
with flare up to 10/10.  During the winter months, this 
occurred daily.  He complained that he had to warm his hands 
to get any type of relief.  He also complained of a decreased 
sensation in the bilateral hands including the whole hands in 
stocking glove fashion.  He had some mild weakness and 
difficulty holding on to things.  He had no further injuries.  
Physical examination revealed the skin of the hands to be 
intact with no gross abnormalities, swelling or ecchymosis.  
He had no tenderness to palpation about the hands and wrists.  
His current range of motion was full and normal for the 
wrists as well as all fingers, digits of the hands in 
flexion, extension, supination and pronation.  He was able to 
touch his thumb to each fingertip without difficulty.  
Neurologic testing revealed strength of 5/5 for all 
intrinsics of the hand including the radial, ulnar, median, 
anterior, and posterior osseous nerves.  Sensation was 
grossly intact in all distributions although he complained of 
mild decrease in sensation in a stocking glove sensation.  
There were negative phallens, negative Tenel's, negative 
carpal compression tests.  Capillary refill was brisk.  
Compartments were otherwise soft.  His neurovascular status 
was otherwise noted to be intact.  X-rays revealed no real 
acute or chronic bony changes.  Diagnostic impression was 
bilateral upper extremity residuals of cold injury.  

In November 2005, the Veteran underwent a private neurology 
examination.  He had normal tone and 5/5 strength in all 
extremities.  He had mild diffuse sensory loss in his hands.  
The physician's neurological impressions included status post 
first degree frostbite throughout his body.  

In July 2007, the Veteran underwent a VA examination.  The 
upper extremities appeared normal on physical examination, 
there was normal muscle mass, and no joint inflammation or 
deformity.  Reflexes were normal.  The skin of both upper 
extremity was intact without ulceration, breakdown, or rash.  
There was no evidence of arterial venous insufficiency of 
either upper extremity.  There was subjective decrease to 
light touch to monofilament in fingers, bilaterally.  There 
was no arteriosclerosis obliterans or thromboangiitis 
obliterans.  The diagnosis was chronic pain syndrome.  The 
examiner, however, found the symptoms less likely than not 
the result of the Veteran's cold injury residuals.  

The Veteran testified at a RO hearing in March 2009 and at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (VLJ) in January 2010.  He related during 
both hearings that he underwent evaluation by a private 
physician in 2006 who found cold injury residuals.  He stated 
at the January 2010 hearing that the physician found mild 
sensory loss of both upper and lower extremities.  

Based upon the evidence of record, the Veteran's right and 
left cold injury residuals of the upper extremities are 
appropriately rated as 10 percent for each upper extremity.  
The medical evidence of record does not show that the cold 
injury residuals of either upper extremity is productive of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities, 
necessary to warrant a 20 percent rating.  There were 
complaints of pain and numbness, and even cold sensitivity; 
however these complaints only warrant a 10 percent rating for 
each upper extremity.  

The Board has considered the Veteran's statements that his 
residuals of a cold injury of the right and left upper 
extremities are worse.  Of note, his complaints all relate to 
upper extremity pain.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.   
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his disorder according to the appropriate 
diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's disability has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings address the criteria under 
which the disabilities are evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, the 
competent evidence does not show that the Veteran's 
disabilities warrant increased ratings for any period on 
appeal.  Therefore, the appeals are denied.  

Additionally, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996). Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation was warranted at any time during 
the appeals period. Specifically, there is no evidence of 
hospitalization as a result of his cold injury residuals of 
the upper extremities.  Additionally, he has not worked since 
1993 and his complaints that he indicates interfere with his 
employment relate to more than just his cold injury residuals 
of the upper extremities.  

The rating criteria reasonably describes the Veteran's 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate. Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted for the claimed increased rating at any time 
during the appeal period. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) requirements, the Veteran was given 
notice of what type of information and evidence he needed to 
substantiate his claims for an increased rating as this is 
the premise of the claims.  It is therefore inherent that he 
had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in July 2007.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claims have been denied.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Next, VA has a duty to assist a Veteran in the development of 
the claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran underwent VA examinations in February 2005 and 
July 2007.  VA outpatient treatment records were also 
associated with the claims folder.  A private medical 
evaluation was also performed and associate with the record.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The appeal as to an initial ratings in excess of 20 percent 
for cold injury residuals of the right and left lower 
extremities, and increased rating for bilateral pes planus 
has been dismissed.  

An increased rating for cold injury residuals of the right 
and left upper extremities are denied.  
REMAND

The Veteran maintains that service connection is warranted 
for PTSD.  He claims that he witnessed the crash of a 
helicopter while he was stationed in Germany and he was 
required to do body recovery of the dead soldiers involved in 
the accident.  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).  

A review of the record reveals that the Veteran did serve in 
Germany during the helicopter crash that killed numerous 
soldiers during an air show.  The Veteran claimed that he did 
not know the soldiers that were killed but he was required to 
do body recovery.  No unit history or other information 
regarding the Veteran's service in body recovery during the 
claimed September 11, 1982 helicopter crash has been sought.  
These records should be sought prior to final adjudication of 
the claim.  

Additionally, the Veteran claims a TDIU.  During the pendency 
of this claim, the Veteran's social security disability 
records have been sought.  They were not associated with the 
claims.  Although the Veteran states that the majority of his 
records would have come from VA, any record indicating the 
bases for his social security disability grant should also be 
provided.  VA has a statutory duty to obtain these records.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009); see Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, by rating decision of July 2009, service connection 
for a left knee disorder and service connection for a low 
back disorder was denied.  The Veteran filed a notice of 
disagreement (NOD) in August 2009.  The claims file did not 
contain a statement of the case (SOC) for either of these 
service connection claims.  A remand for the issuance of an 
SOC must be done. See Manlicon v. West, 12 Vet.App. 238, 240 
(1999.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its 
decision regarding the Veteran's claim for 
SSA disability benefits, as well as the 
medical records relied upon in that 
decision.  Associate those records with 
the claims folder.  

2.  The RO/AMC should seek the Veteran's 
unit histories during his service in 
Germany during the September 1982 period 
when a fatal helicopter crash occurred 
during an air show on the autobahn.  

3.  Apart from any other information, the 
Veteran should be specifically advised of 
the relevant policies of the Army and 
Joint Services Records Research Center 
(JSRRC) relative to his responsibility to 
provide specific information within 
designated time frames to enable effective 
research.  

4.  If additional information is 
forthcoming, the RO should contact the 
JSRRC and attempt to verify the claimed 
stressor reported by the Veteran.  
Evidence of attempts to verify stressors 
should be made a part of the file. 

5. After receipt of the JSSRC's report or 
any other research effort conducted by the 
RO, and if the information as to stressor 
is found, schedule the Veteran for an 
examination to ascertain whether he has a 
psychiatric disorder, to include PTSD, 
that was caused or aggravated by any 
incident of active service.

The claims folder and a copy of this 
remand should be reviewed by the examiner 
in conjunction with this examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of this examination.

If and only if the stressor(s) has been 
corroborated, the RO will specifically 
notify the examiner of stressor 
corroboration. 

After conducting any appropriate interview 
and clinical testing, the examiner is 
asked to respond to the following:

*	What is/are the current psychiatric 
diagnosis(es)?

*	If PTSD is shown, the examiner is asked 
to render an opinion of whether it caused 
by active duty service resulting from a 
verified experience occurring during 
service.  To this end, the examiner is 
asked to state the specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV. 

In stating his or her opinion, the 
examiner must state the medical basis for 
any opinion expressed, including with 
specific reference to the DSM IV.  If the 
examiner is unable to state an opinion 
without a resort to speculation, he or she 
should so state.

6.  The Veteran and his representative, 
should be provided a statement of the case 
(SOC) regarding entitlement to an service 
connection for a left knee disorder and 
service connection for a low back disorder 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefits sought, or the withdrawal of 
the Veteran's NOD.  If the Veteran 
perfects an appeal by timely submitting a 
substantive appeal, the issues should be 
returned to the Board for further 
appellate review.

7.  Readjudicate the issues of service 
connection for PTSD and TDIU.  The RO must 
ensure that all directed factual and 
medical development as noted above is 
completed.  In the event that the 
examination reports do not contain 
sufficient detail, the RO must take any 
appropriate action by return of the report 
to the examiner for corrective action.

8.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
he and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, and should be given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


